          Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 1 of 22




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


BHCMC, LLC, BOYD GAMING
CORPORATION, and KANSAS
ENTERTAINMENT, LLC,

                  Plaintiffs,

v.                                                            Case No. 20-2609-DDC-ADM

POM OF KANSAS, LLC, 34TH STATE
GAMES, LLC, and SC. & N., INC.,

            Defendants.
____________________________________

                                  MEMORANDUM AND ORDER

           This matter is before the court on plaintiffs’ Motion to Remand (Doc. 8). Defendants

filed a Response (Doc. 12) and plaintiffs filed a Reply (Doc. 15). Plaintiffs ask the court to

remand this action to the District Court of Wyandotte County, Kansas. Doc. 8 at 2. For the

following reasons, the court grants plaintiffs’ Motion to Remand because it lacks subject matter

jurisdiction.

     I.       Background

           Plaintiffs BHCMC, LLC (“Boot Hill”), Boyd Gaming Corporation (“Boyd Gaming”),

and Kansas Entertainment, LLC (“Kansas Entertainment”) filed their First Amended Petition

(“Amended Petition”) against Pom of Kansas, LLC (“Pom”), 34th State Games, LLC (“34th

State”), and SC. & N., Inc. (“SCN”) in the District Court of Wyandotte County, Kansas. Doc. 1

at 49, 51–52 (Am. Pet. ¶¶ 11–16). Plaintiffs assert two claims against all three defendants: (1)

tortious interference with contract and business expectancy, and (2) Kansas common law unfair

business practices. Id. at 60–61 (Am. Pet. ¶¶ 64–80).
      Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 2 of 22




        Plaintiffs assert: “Recreational gaming in Kansas is heavily regulated.” Id. at 53 (Am.

Pet. ¶ 21). “As a matter of constitutional law, ‘[l]otteries . . . are forever prohibited,’ except that

‘the legislature may provide for a state-owned and operated lottery.’” Id. (quoting Kan. Const.,

art. XV, §§ 3, 3c). “The Kansas Legislature did so provide with the Lottery Act, [Kan. Stat.

Ann. §] 74-8701 through 74-8732.” Id. (Am. Pet. ¶ 22). “The Lottery act established the Kansas

Lottery as a state agency and vested it with full authority over all lottery operations.” Id. “In

2007, the original Lottery Act was supplemented by the Kansas Expanded Lottery Act, [Kan.

Stat. Ann. §] 74-8733 through 74-8773 (‘KELA’).” Id. (Am. Pet. ¶ 23). “KELA provides for

the operation of state-owned ‘lottery gaming facilities,’ i.e., ‘that portion of the building used for

the purposes of operating, managing and maintaining lottery facility games.’” Id. (quoting Kan.

Stat. Ann. § 74-8702(1)).

        Plaintiffs manage “their respective Casino[s] by virtue of the Gaming Facility

Management Contract (the ‘Agreement’) that they each entered with the Kansas Lottery.” Id. at

54 (Am. Pet. ¶ 29). “Plaintiffs are three of only four State-approved gaming facility managers

across the entire State.” Id. at 51 (Am. Pet. ¶ 7). Under their Agreements, “each casino gaming

facility is ‘owned and operated by the Kansas Lottery.’” Id. at 54 (Am. Pet. ¶ 30). “This means

that gaming facility electronic gaming machines (“EGMs”), and the revenue derived therefrom,

are owned by the Kansas Lottery.” Id. Plaintiffs pay a privilege fee to manage Kansas’s casinos

and only “receive a management fee calculated as a percentage of the managed Casino’s gaming

facility revenues” in return. Id. at 55 (Am. Pet. ¶ 33).

        Plaintiffs contend defendants each distribute and operate Dragon’s Ascent in Kansas. Id.

at 59 (Am. Pet. ¶¶ 60–61). Plaintiffs assert that “Dragon’s Ascent is an illegal EGM developed

by Pace-O-Matic, Inc. that is already being distributed and installed by Defendants POM and



                                                   2
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 3 of 22




34th State at various bars, restaurants, and other establishments in different cities and towns

across Kansas, including Freddy T’s, operated by Defendant” SCN. Id. at 58 (Am. Pet. ¶ 52).

“Dragon’s Ascent is a video game-styled EGM wherein the player shoots at dragons flying

onscreen.” Id. (Am. Pet. ¶ 54). “The player can shoot as rapidly or as infrequently as they

desire.” Id. “A person playing Dragon’s Ascent pays to play the game, including paying for

each ‘shot’ the player takes.” Id. (Am. Pet. ¶ 56). “If the player ‘captures’ a dragon, he or she

receives credit that can be redeemed for cash.” Id. (Am. Pet. ¶ 57). “Pom has tried to conceal

the true nature of Dragon’s Ascent by branding it as a ‘game of skill’ or a ‘skill game.’” Id. at 59

(Am. Pet. ¶ 58). “In various documents and pleadings, POM has claimed there are no elements

of chance involved in Dragon’s Ascent.” Id. “Contrary to POM’s averments, however, upon

information and belief, the outcome of Dragon’s Ascent is predominantly determined by

chance.” Id. (Am. Pet. ¶ 59). “Dragon’s Ascent is therefore an illegal lottery and gambling

device prohibited by [Kan. Stat. Ann. §] 21-6403(b) and (e)(2), and 21-6406.” Id.

       Plaintiffs contend defendants “are attempting to circumvent Kansas’s well-regulated

gaming program in order to reap a profit” by “placing illegal electronic gaming machines in bars,

restaurants, and other unconventional locations across Kansas, without the agreement or

approval of the State or the Kansas Lottery.” Id. at 51 (Am. Pet. ¶¶ 8–9). Defendant Pom “is a

subsidiary of Pace-O-Matic, Inc.” and “Pace-O-Matic, Inc. develops and orchestrates the

creation and distribution of the illegal gaming machines” known as Dragon’s Ascent. Id. at 52

(Am. Pet. ¶ 14). “Defendant 34th State helps distribute the illegal gaming machines across

Kansas, and maintains the website www.kansasdragon.com to promote the subject illegal gaming

machines to bars, restaurants, and other unconventional locations in Kansas.” Id. (Am. Pet. ¶

15). Defendant SCN “owns and operates Freddy T’s Bar & Grill” located in Johnson County,



                                                 3
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 4 of 22




Kansas. Id. (Am. Pet. ¶ 16). Pom and 34th State have “distributed and installed inside Freddy

T’s one or more of the illegal gaming machines that is the subject matter of this lawsuit[.]” Id.

Plaintiffs allege that “all Defendants share in the revenue produced by the illegal gaming

machine(s) installed inside Freddy T’s.” Id.

         Defendants removed this action alleging diversity jurisdiction under 28 U.S.C. § 1332(a)

because the only non-diverse defendant is SCN, and, according to defendants, SCN was

fraudulently joined to destroy diversity. Doc. 1 at 2–3, 7. Defendants argue plaintiffs “are

unable to state a claim against SCN” under Kansas law. Id. at 7. In their Motion to Remand,

plaintiffs argue that not only is SCN a non-diverse party but defendant 34th State also shares

citizenship with plaintiff Boot Hill, thus destroying diversity. Doc. 9 at 1. Plaintiffs then argue

defendants have failed to satisfy their burden to show fraudulent joinder of either SCN or 34th

State. Id. Defendants counter, arguing that plaintiffs “are unable to state a claim against 34th

State and SCN, [so] their citizenship should be ignored for diversity purposes” and the court

should dismiss those defendants from the case. Doc. 12 at 19–20. Defendants do not challenge

plaintiffs’ assertions that 34th State and SCN are non-diverse defendants who otherwise would

destroy diversity jurisdiction. See generally id.

         Below, the court discusses the applicable legal standard for assessing fraudulent joinder

and then applies that standard to the issue presented here.

   II.      Legal Standard

         “‘Federal courts are courts of limited jurisdiction; they must have a statutory basis for

their jurisdiction.’” Dutcher v. Matheson, 733 F.3d 980, 984 (10th Cir. 2013) (quoting Rural

Water Dist. No. 2 v. City of Glenpool, 698 F.3d 1270, 1274 (10th Cir. 2012)). “As the parties




                                                    4
      Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 5 of 22




removing this case to federal court, the defendants bear the burden of establishing jurisdiction by

a preponderance of the evidence.” Id. at 985.

        “The federal removal statute, 28 U.S.C. § 1441, permits a defendant to remove to federal

court ‘any civil action brought in a State court of which the district courts of the United States

have original jurisdiction.’” Dutcher, 733 F.3d 984–85 (quoting 28 U.S.C. § 1441(a)). This

court may exercise subject matter jurisdiction under 28 U.S.C. § 1332—the diversity jurisdiction

statute. “In order to invoke diversity jurisdiction, ‘a party must show that complete diversity of

citizenship exists between the adverse parties and that the amount in controversy exceeds

$75,000.’” Dutcher, 733 F.3d at 987 (quoting Symes v. Harris, 472 F.3d 754, 758 (10th Cir.

2006)); see also 28 U.S.C. § 1332(a)(1). “Complete diversity is lacking when any of the

plaintiffs has the same residency as even a single defendant.” Dutcher, 733 F.3d at 987.

        If plaintiffs joined a non-diverse defendant to the suit, defendants still may establish

diversity jurisdiction if plaintiffs “fraudulently joined” a non-diverse defendant. See Lundahl v.

Halabi, 600 F. App’x 596, 602 (10th Cir. 2014) (“Fraudulently joined defendants need not be

considered for the purposes of determining complete diversity.” (first citing Smoot v. Chi., Rock

Island & Pac. R.R. Co., 378 F.2d 879, 882 (10th Cir. 1967); then citing Dutcher, 733 F.3d at

987–88)). “To establish [fraudulent] joinder, the removing party must demonstrate either: (1)

actual fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a

cause of action against the non-diverse party in state court.” Dutcher, 733 F.3d at 988 (internal

quotation marks and citation omitted).

        “The defendant seeking [to sustain] removal bears a heavy burden of proving fraudulent

joinder, and all factual and legal issues must be resolved in favor of the plaintiff.” Id. (internal

quotation marks and citation omitted). “The standard for fraudulent joinder ‘is more exacting



                                                    5
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 6 of 22




than that for dismissing a claim under Fed. R. Civ. P. 12(b)(6).’” Sangha v. Volkswagen AG, No.

20-2115-JAR-KGG, 2020 WL 3256262, at *3 (D. Kan. June 16, 2020) (quoting Montano v.

Allstate Indem., No. 99-2225, 211 F.3d 1278, 2000 WL 525592, at *2 (10th Cir. Apr. 14, 2000)

(unpublished table opinion)). When assessing claims of fraudulent joinder, the Tenth Circuit

directs district courts “to ‘pierce the pleadings, consider the entire record, and determine the

basis of joinder by any means available.’” Nerad v. AstraZeneca Pharms., Inc., 203 F. App’x

911, 913 (10th Cir. 2006) (quoting Dodd v. Fawcett Publ’ns, Inc., 329 F.2d 82, 85 (10th Cir.

1964)). “‘This does not mean that the federal court will pre-try, as a matter of course, doubtful

issues of fact to determine removability; the issue must be capable of summary determination

and be proven with complete certainty.’” Sangha, 2020 WL 3256262, at *3 (quoting Smoot, 378

F.2d at 882). “Accordingly, defendants must prove their allegation of fraudulent joinder by

demonstrating that there is no possibility that plaintiff would be able to establish a cause of

action against [non-diverse defendant] in state court.” Boyce v. Wal-Mart Stores, Inc., No. 16-

2221-JWL, 2016 WL 2941339, at *1 (D. Kan. May 20, 2016) (emphasis added); see also De La

Rosa v. Reliable, Inc., 113 F. Supp. 3d 1135, 1162–63 (D.N.M. 2015) (same).

   III.      Analysis

          Here, plaintiffs assert two causes of action against all defendants. Both claims arise from

distributing and operating Dragon’s Ascent, an allegedly illegal gaming device: (1) Tortious

Interference with Contract and Business Expectancy, and (2) Kansas Common Law Unfair

Business Practices. Doc. 1 at 60–61 (Am. Pet. ¶¶ 64–80). Defendants removed this case to

federal court, arguing that diversity jurisdiction exists because plaintiffs’ “tortious interference

and unfair competition claims both fail as a matter of law.” Doc. 12 at 2. They assert plaintiffs

“cannot establish a cause of action against either 34th State or SCN,” so, the court should ignore



                                                   6
      Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 7 of 22




34th State and SCN’s citizenship—a citizenship that overlaps with plaintiffs’ citizenship—to

determine the diversity issue. Id.

        Defendants rely on the second prong of the fraudulent joinder test—“inability of the

plaintiff to establish a cause of action against the non-diverse party”—for their argument that the

court should deny plaintiffs’ Motion to Remand. See Dutcher, 733 F.3d at 988 (internal

quotation marks and citation omitted). For defendants to prevail, they must show there is “no

possibility” plaintiffs can state either claim against either 34th State or SCN under Kansas law.

Boyce, 2016 WL 2941339, at *1. The court addresses plaintiffs’ two claims in turn, below.

        a. Claim One: Tortious Interference with Contract and Business Expectancy

        Plaintiffs’ first claim is actually two claims. See Cohen v. Battaglia, 293 P.3d 752, 755

(Kan. 2013) (defining “tortious interference with a contract” with different elements than

“tortious interference with a prospective business advantage or relationship”). Plaintiffs’ Motion

to Remand clarifies the claim they assert, stating that they claim tortious interference with

business expectancy against all defendants. Doc. 9 at 7.

        Kansas defines Tortious Interference with Business Expectancy as:

        (1) the existence of a business relationship or expectancy with the probability of
        future economic benefit to the plaintiff; (2) knowledge of the relationship or
        expectancy by the defendant; (3) a reasonable certainty that, except for the conduct
        of the defendant, plaintiff would have continued the relationship or realized the
        expectancy; (4) intentional misconduct by defendant; and (5) incurrence of
        damages by plaintiff as a direct or proximate result of defendant’s misconduct.

Cohen, 293 P.3d at 755.1 “‘While these torts tend to merge somewhat in the ordinary course, the

former is aimed at preserving existing contracts and the latter at protecting future or potential


1
        Defendants’ arguments never delineate the differences between “tortious interference with a
contract” and “tortious interference with a prospective business advantage or relationship.” See Doc. 12
at 13. Instead, defendants merely assert “Plaintiffs[’] tortious interference claims fail because Dragon’s
Ascent does not cause any contract breach or loss of business expectancy.” Id. (first citing Home
Shopping Club, Inc. v. Miller Broad., Inc., 982 F. Supp. 809, 811 (D. Kan. 1997) (holding “claim of

                                                     7
      Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 8 of 22




contractual relations.’” Burcham v. Unison Bancorp, Inc., 77 P.3d 130, 151 (Kan. 2003)

(quoting Turner v. Halliburton Co., 722 P.2d 1106, 1115 (Kan. 1986)).

        As explained below, plaintiffs allege facts, that, if true, could satisfy each element of this

tort claim under Kansas law against defendants 34th State and SCN.

                 i.      Element One: existence of a business relationship or expectancy with the
                         probability of future economic benefit to the plaintiff

        Plaintiffs’ Amended Petition asserts that each plaintiff entered into a Gaming Facility

Management Contract (“Agreement”) with the State of Kansas for the privilege of operating a

casino in Kansas. Doc. 1 at 54 (Am. Pet. ¶ 29). Under their Agreements, the Kansas Lottery

owns and operates the facilities managed by plaintiffs, so, the “gaming facility electronic gaming

machines (‘EGMs’), and the revenue derived therefrom, are owned by the Kansas Lottery.” Id.

at 54 (Am. Pet. ¶ 30). Plaintiffs assert this arrangement with the Kansas Lottery serves two

purposes: (1) “it ensures the integrity of Kansas gaming by requiring Plaintiffs to manage the

Casinos under the close supervision of the Kansas Lottery” and (2) it “incentivizes Plaintiffs to

maximize the State’s share of gaming revenues by tying Plaintiffs’ own compensation to the

same pool of revenue.” Id. at 55 (Am. Pet. ¶ 35).

        Plaintiffs allege their business expectancy is that “under the Agreement[s] and KELA that

they would be competing only with the other State-owned lottery gaming facilities and the



tortious interference with contract fails unless the alleged interference resulted in an actual breach of, and
not just an adverse impact on, the contract”); then citing Jayhawk 910VP, LLC v. WindAirWest, LLC, No.
18-11534-KGG, 2020 WL 1686793, at *11 (D. Kan. Apr. 7, 2020) (“Under Kansas law, a party bringing
a claim for tortious interference with a contract or for tortious interference with existing or prospective
business relationships is required to prove intentional conduct designed to induce a breach [of] the
contract or disrupt the business relationship.”). Then they argue defendants’ “actions have not caused
either party to breach the Contracts.” Doc. 12 at 14; see also id. at 13 (“Plaintiffs fail to cite a single
provision of their Contracts that is breached as a result of Dragon’s Ascent’s use.”). Defendants’
arguments fail to clarify which elements of tortious interference with business advantage or expectancy
they challenge. So, the court has done its best to discern which of defendants’ arguments challenge
particular elements of that claim.

                                                      8
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 9 of 22




limited number of EGMs placed at parimutuel racing facilities.” Doc. 1 at 59 (Am. Pet. ¶ 61).

Plaintiffs expected “future economic benefit” from “their semi-exclusive right to manage a

lottery gaming facility featuring EGMs and other State-approved lottery games.” Id. at 60 (Am.

Pet. ¶¶ 66–67). These allegations assert sufficient facts to plead a valid business expectancy with

the probability of future economic benefit to plaintiffs.

       Defendants incorrectly argue the merits of this element and contend plaintiffs’ business

expectancy is narrower than plaintiffs alleged. See Doc. 12 at 7. They assert plaintiffs hold a

business expectancy only in casinos because plaintiffs’ Agreements provide “exclusivity only as

to casino operations.” Id.; see also id. at 11 (“Plaintiffs mischaracterize what that business

expectancy actually is.”). So, they argue, plaintiffs cannot state a claim against defendants for

operating Dragon’s Ascent because it’s a “non-casino game which is unregulated by KELA, and

has no relationship to Plaintiffs’ operations or contract rights.” Id. at 7. They argue “KELA

makes clear that Plaintiffs bargained for nothing more than the right to operate (subject to the

operational control of the Kansas lottery) their lottery gaming facilities in their respective

gaming zones.” Id. at 11–12 (citing Kan. Stat. Ann. § 74-8734(d)).

       Also, defendants’ arguments try to narrow the scope of plaintiffs’ “business expectancy”

to include only the explicit terms in the Agreements. See id. at 15 (“Plaintiffs never bargained

for the right to have the Kansas Criminal Code enforced against everyone they perceive as

competition.”). But defendants fail to provide any controlling, or persuasive, authority that only

a contract can create or define the extent of a “business expectancy.” See id. They comb

through the Agreements and use their provisions to narrow plaintiffs’ “business expectancy.”

For reasons explained below, their arguments limiting plaintiffs’ business expectancy fail to

persuade the court.



                                                  9
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 10 of 22




       First, defendants argue that KELA provides plaintiffs a regulated monopoly over casinos.

Doc. 12 at 12. They assert KELA “contains no mandate for Kansas agencies to enforce an

alleged monopoly on ‘electronic gaming machines’ or other electronic games outside of KELA’s

casino framework.” Id. Defendants argue that because KELA doesn’t require Kansas agencies

to enforce Kansas regulations, plaintiffs never could hold a business expectancy that

“unregulated games like Dragon’s Ascent” would not operate in Kansas outside casinos. See id.

Defendants’ argument that Dragon’s Ascent is not regulated by KELA misses the point.

Plaintiffs argue defendants’ unregulated and illegal game infringes on their bargained-for benefit

to the profit from managing casinos operating within Kansas’s regulations and laws—casinos

that should contain the only authorized gambling devices in Kansas, with few exceptions not

germane here. Their allegations suffice to state the business expectancy element of the claim.

       Second, defendants’ argument that the Agreements “explicitly recognize” other types of

gaming machines will operate in Kansas comes perilously close to misrepresentation.

Defendants assert “Dragon’s Ascent is not an ‘electronic gaming machine,’” because it is “not

located in Kansas casinos, nor connected to a central computer monitored by the Kansas

Lottery[.]” Doc. 12 at 9 (citing Kan. Stat. Ann. § 74-8702(c)). Defendants contend, at most,

Dragon’s Ascent qualifies as a “gray machine,” which refers to “unauthorized games not

connected to the State’s central computer.” Id. at 10 (citing Kan. Stat. Ann. § 74-8702(g)).

Defendants argue “the Contracts explicitly recognize that gr[a]y machines will operate in

Kansas, but will not be permitted at Lottery Gaming Facilities.” Doc. 12 at 14 (first citing Doc.

12-1 at 8 (Exhibit 1 at § 6(n)); then citing Doc. 12-2 at 8 (Exhibit 2 at § 6(n)); then citing Doc.

12-3 at 8 (Exhibit 3 at § 6(n)) (emphasis omitted)). The contractual provisions that defendants

cite cannot support the proposition that defendants attribute to it. The Agreements actually



                                                 10
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 11 of 22




provide, “No Gray Machines will be permitted at the Lottery Gaming Facility.” Doc. 12-1 at 8.

See also Doc. 12-2 at 8 (same); Doc. 12-3 at 8 (same). Based on a plain reading of this

provision, it does nothing more than prohibit plaintiffs from operating unregulated machines in

the casinos they manage. Nothing in the cited provision suggests that plaintiffs should expect

gray machines to operate in Kansas at other locations. Defendants stretch the Agreement beyond

any reasonable interpretation when they assert it should have caused plaintiffs to expect other

types of gaming devices to operate in Kansas without regulation. The court rejects this

argument.

       Third, defendants argue plaintiffs’ “sole monetary remedy” is defined in the Agreements,

so plaintiffs cannot have a business expectancy beyond their bargained-for remedy. Doc. 12 at

15. Again, defendants miss the point of plaintiffs’ argument—i.e., that plaintiffs’ Agreements

with the Kansas Lottery provide them a semi-exclusive right to manage casinos with regulated

gambling devices. The exact terms of their respective Agreements with the Kansas Lottery do

not confine the type of action they can bring in tort, nor do defendants cite any case law

supporting their sole remedy argument.

       In sum, defendants’ discussion of plaintiffs’ Agreements improperly reframes the claims

they make. The question isn’t what plaintiffs explicitly bargained-for in their respective

Agreements. Instead, the controlling question currently is whether plaintiffs sufficiently alleged

that their business expectancy permits limited competition from other types of gambling devices.

They have. Defendants thus have failed to show there is no possibility plaintiffs could establish

element one—existence of a business relationship or expectancy with the probability of future

economic benefit to the plaintiff.




                                                11
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 12 of 22




               ii.     Element Two: knowledge of the relationship or expectancy by the
                       defendant

       Plaintiffs assert that “Defendants have knowledge of the Agreement[s], this expectancy,

and this exclusivity” that plaintiffs bargained-for with the Kansas Lottery. Doc. 1 at 60 (Am.

Pet. ¶ 68). Defendants don’t challenge this element of the asserted tort claim. See generally

Doc. 12 (arguing Dragon’s Ascent does not fit within KELA’s regulatory framework and that

plaintiffs “failed to identify any contract breach or loss of business expectancy”). So, they fail to

meet their burden to show that there is “no possibility” that plaintiffs can prevail on this element.

               iii.    Element Three: a reasonable certainty that, except for the conduct of the
                       defendant, plaintiff would have continued the relationship or realized the
                       expectancy

       Plaintiffs’ Amended Petition asserts plaintiffs “are reasonably certain that, but for

Defendants’ tortious and unlawful conduct, Plaintiffs would have continued to realize in full

their reasonable expectancy of future economic benefit under” their Agreements. Doc. 1 at 61

(Am. Pet. ¶ 72). To support this contention, plaintiffs rely on Kansas’s strict regulations of the

lottery industry and its general prohibition against gambling devices. Id. at 56 (Am. Pet. ¶¶ 38–

40); see also Kan. Stat. Ann. § 74-8734(h)(19) (prohibiting the state from “[e]ntering into

management contracts for more than four lottery gaming facilities or similar gaming facilities”);

Kan. Stat. Ann. § 21-6403(e)(1) (defining “gambling device” as a machine that “when operated

may deliver, as the result of chance, any money or property”). They argue defendants’

“distribution and operation of Dragon’s Ascent interferes with Plaintiffs’ reasonable

expectancies under the Agreement[s] and KELA because it threatens to turn every bar and

restaurant in Kansas into unlicensed gaming facilities[.]” Doc. 1 at 59 (Am. Pet. ¶ 61).

Defendants thus subvert plaintiffs’ “expectations under the Agreement[s] and KELA that they




                                                 12
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 13 of 22




would be competing only with the other State-owned lottery gaming facilities and the limited

number of EGMs placed at parimutuel racing facilities.” Id.

       Once more, defendants try to argue the merits of plaintiffs’ claim and merge this element

with the first element. See Doc. 12 at 7–15. Defendants contend plaintiffs don’t have a

reasonable business expectancy that unregulated gambling devices won’t operate in Kansas. See

supra Part III.a.i. Defendants argue that because plaintiffs have no business expectancy that

unregulated gambling devices will not operate in Kansas, they cannot show Dragon’s Ascent

affects their business expectancy. Doc. 12 at 13. But defendants’ argument ignores what

plaintiffs actually allege in their Amended Petition. This issue is not capable of summary

determination since plaintiffs have alleged sufficient facts that, but for defendants’ actions, they

would continue to realize their business expectancy in operating their casinos with limited

competition. See Sangha, 2020 WL 3256262, at *3 (The issue “must be capable of summary

determination and be proven with complete certainty.” (internal quotation marks omitted)).

Defendants fail to meet their burden to show that plaintiffs will be unable “to establish [this

element of their] cause of action” against the non-diverse defendants. Dutcher, 733 F.3d at 988.

               iv.     Element Four: intentional misconduct by defendant

       Plaintiffs argue they have met their pleading burden for the fourth element of their tort

claim—the element of intentional misconduct. Specifically, plaintiffs allege that Dragon’s

Ascent violates the Kansas Criminal Code. Doc. 1 at 59 (Am. Pet. ¶ 59). Plaintiffs assert

defendants’ intentional misconduct includes “operating a gambling device [that] is unlawful,”

and thus, “it is ‘misconduct’ of the kind required to establish a claim for tortious interference.”

Doc. 9 at 8 (first citing Pipeline Prods., Inc. v. Madison Cos., LLC, 428 F. Supp. 3d 591, 605 (D.

Kan. 2019) (applying Kansas Law) (defendants can avoid liability for tortious interference torts



                                                 13
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 14 of 22




if they do not employ “wrongful means” which includes “independently actionable conduct, or

conduct which itself could form the basis for liability”); then citing DP-Tek, Inc. v. AT & T Glob.

Info. Sols. Co., 100 F.3d 828, 834 (10th Cir. 1996) (interpreting Kansas law) (“state law suggests

independently actionable conduct is required” for a tortious interference tort)). Cf. Classic

Commc’ns, Inc. v. Rural Tel. Serv. Co., Inc., 956 F. Supp. 910, 922 (D. Kan. 1997) (“It follows,

then, that competitive conduct which is not independently actionable does not become actionable

because it interferes with another’s prospective contractual relations.”).

       Defendants do not challenge plaintiffs’ interpretation of “intentional misconduct.” See

Doc. 12. Instead, they argue Dragon’s Ascent does not fit within Kansas’s regulatory

framework, so, it is not illegal. Id. at 8–11. Thus, they argue, it cannot provide the requirement

of intentional misconduct because it could not interfere with plaintiffs’ Agreements. Id.

Defendants assert they are seeking a Declaratory Judgment from the District Court of Douglas

County, Kansas, that Dragon’s Ascent is not a gambling device and thus not illegal under Kansas

law. Id. at 8. Because defendants do not challenge plaintiffs’ interpretation of Kansas Law as it

applies to this element, they need to show there is no possibility plaintiffs could establish that

Dragon’s Ascent is an illegal gambling device.

       Under the Kansas Constitution, “Lotteries . . . are forever prohibited.” Kan. Const. art.

XV, § 3. But the “legislature may provide for a state-owned and operated lottery[.]” Id. § 3c.

Kansas criminalizes gambling, which includes “entering and remaining in a gambling place with

the intent . . . to play a gambling device.” Kan. Stat. Ann. § 21-6404(a)(2). A “gambling

device” includes “any other machine, mechanical device, [or] electronic device . . . [w]hich when

operated may deliver, as the result of chance, any money or property[.]” Kan. Stat. Ann. § 21-

6403(e)(1)(A)(i). To determine whether a device qualifies as a gambling device rather than a



                                                 14
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 15 of 22




game of skill, Kansas applies the “dominant factor” test. Three Kings Holdings, LLC v. Six, 255

P.3d 1218, 1223 (Kan. 2011). “[D]etermination of whether a game is dominated by skill or

chance is a factual question.” Id. at 1226 (treating “district court’s conclusion that Kandu

Challenge is a game of chance as a factual finding” and reviewing “district court’s findings for

substantial competent evidence”).

       Plaintiffs allege that a “person playing Dragon’s Ascent pays to play the game, including

paying for each ‘shot’ the player takes.” Doc. 1 at 58 (Am. Pet. ¶ 56). “If the player ‘captures’ a

dragon, he or she receives credit that can be redeemed for cash.” Id. (Am. Pet. ¶ 57). Plaintiffs

allege “upon information and belief, the outcome of Dragon’s Ascent is predominantly

determined by chance.” Id. at 59 (Am. Pet. ¶ 59). So, they argue, it violates Kan. Stat. Ann.

§ 6403(e)’s general prohibition against games of chance. Id.

       Defendants’ argument sails right past any of plaintiffs’ factual allegations and simply

asserts the conclusion that Dragon’s Ascent is not an “electronic gaming machine,” as KELA

defines that term. Doc. 12 at 8. But this argument misses the point. Defendants misapprehend

the showing plaintiffs must make at this juncture, and thus, circumvents the analysis the court

must apply to decide plaintiffs’ motion. In essence, defendants argue that, ultimately, they will

prevail by showing that Dragon’s Ascent is not a gambling device. But that isn’t the governing

inquiry at this stage. Instead, the question is whether defendants have shown that there is “no

possibility” that plaintiffs will prevail on this element. They have not. Plaintiffs’ Amended

Petition asserts specific facts alleging that Dragon’s Ascent is a game of chance and thus

qualifies as an illegal gambling device under Kansas law. Doc. 1 at 58–59 (Am. Pet. ¶¶ 56–59).

As the Kansas Supreme Court has explained, determining whether a game is a “gambling

device” prohibited by Kansas law is a “factual question” that examines whether the “game is



                                                15
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 16 of 22




dominated by skill or chance.” Three Kings, 255 P.3d at 1226. On this record, the court cannot

make a “summary determination” that Dragon’s Ascent is not an illegal gambling device, as the

defendants ask the court to do. So, defendants fail to meet their high burden to show there is no

possibility plaintiffs could prove Dragon’s Ascent violates Kansas law. See Boyce, 2016 WL

2941339, at *1 (defendants must show there is “no possibility that plaintiff would establish a

cause of action against” a non-diverse defendant).

               v.      Element Five: plaintiff has incurred damages as a direct or proximate
                       result of defendants’ misconduct

       Plaintiffs allege defendants’ “conduct has negatively affected the value of Plaintiffs’

Agreement with the Kansas Lottery and undermined their investment in the Casinos’ lawful

operations.” Doc. 1 at 60 (Am. Pet. ¶ 71). They assert they receive “a management fee

calculated as a percentage of the managed Casino’s gaming facility revenues.” Id. at 55 (Am.

Pet. ¶ 33). And “Defendants’ distribution and operation of Dragon’s Ascent improperly and

illegally infringes upon Plaintiffs’ expectations under the Agreement and KELA that they would

be the managers of [three] of a limited number of lottery gaming facilities with the semi-

exclusive right to offer EGMs for public use.” Id. at 59 (Am. Pet. ¶ 60). Defendants do not

challenge that plaintiffs have pleaded sufficient facts for their asserted theory of causation and

damages, so, they fail to meet their burden for this element.

               vi.     Conclusion

       To defeat plaintiffs’ remand motion, defendants must show there is no possibility that

plaintiffs can establish this cause of action against either 34th State or SCN. Defendants haven’t

met that standard. Instead, plaintiffs pleaded facts sufficient under Kansas law to support each

element of tortious interference with business expectancy claim against both 34th State and SCN.




                                                 16
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 17 of 22




Defendants have not shown that either of these contentions is capable of summary resolution.

They thus have failed to meet their burden to show fraudulent joinder of 34th State or SCN.

        b. Claim Two: Kansas Common Law Unfair Business Practices

        Plaintiffs assert a second cause of action against defendants 34th State and SCN for

Kansas Common Law Unfair Business Practices. Doc. 1 at 61 (Am. Pet. ¶¶ 75–80). They

contend that this claim follows the Restatement (Third) of Unfair Competition. Doc. 9 at 10.

Plaintiffs allege defendants’ distribution and operation of Dragon’s Ascent, an illegal gambling

device, harms plaintiffs’ “commercial relations by providing illegal and unanticipated

competition.” Id. at 11 (citing Doc. 1 at 59, 61 (Am. Pet. ¶¶ 60–61, 79–80)). Plaintiffs argue

they allege sufficient facts to support an unfair business cause of action. Id.

        Defendants’ Notice of Removal alleges, “Kansas has no cause of action, either statutory

or at common law, for unfair business practices, and, pursuant to Rule 12(b)(6), Fed. R. Civ. P.,

Plaintiffs fail to state a claim against SCN under this alleged recovery theory.” Doc. 1 at 7.

Defendants’ Response to plaintiffs’ Motion to Remand backtracks from their broad statement. It

asserts, instead, that this common law tort “only applies where acts are actionable ‘by the other,’

meaning they create a private right of action and are meant to protect a party from unfair

competition.” Doc. 12 at 16. They argue “Kansas’ Criminal Code is not meant to protect

Plaintiffs, and offers Plaintiffs no private right of action.” Id. So, defendants argue, plaintiffs’

“unfair competition claims fail as a matter of law.” Id. at 18,

        While the court need not address the viability of this second cause of action to decide the

current motion, the court, out of an abundance of caution, nonetheless addresses it below.2



2
         The court could decide the present motion based solely on its conclusion that plaintiffs have
asserted a viable claim for tortious interference against all three defendants. That result, by itself, suffices
for a finding that plaintiffs didn’t join the non-diverse defendants fraudulently.

                                                      17
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 18 of 22




                 i.      Legal Standard for Unfair Business Practice Tort

          This court already has concluded that Kansas law recognizes a claim for unfair

competition. AgJunction LLC v. Agrian Inc., No. 14-CV-2069-DDC-KGS, 2014 WL 2557704,

at *7 (D. Kan. June 6, 2014) (citing Airport Sys. Int’l, Inc. v. Airsys ATM, Inc., 144 F. Supp. 2d

1268, 1271 (D. Kan. 2001); see also Airport Sys., 144 F. Supp. 2d at 1270–72 (interpreting

Kansas case law and Restatement (Third) of Unfair Competition). It has predicted Kansas would

adopt the Restatement (Third) of Unfair Competition for this tort. See Airport Sys., 144 F. Supp.

2d at 1270. And, it has recognized that Kansas views this common law claim broadly:

          Unfair competition . . . does not describe a single course of conduct or a tort with a
          specific number of elements; it instead describes a general category into which a
          number of new torts may be placed when recognized by the courts. The category
          is open-ended, and nameless forms of unfair competition may be recognized at any
          time for the protection of commercial values.

AgJunction, 2014 WL 2557704, at *7 (quoting Airport Sys., 144 F. Supp. 2d at 1271). The

Restatement (Third) of Unfair Competition provides additional guidance:

          This Section does not preclude the imposition of liability when the actor’s
          participation in the market is itself unlawful. One who engages in a particular
          business or trade in violation of a statute prohibiting such activity, either absolutely
          or without prescribed permission, may be subject to liability to others engaged in
          the business or trade if one of the purposes of the enactment is to protect the others
          against unauthorized competition and the recognition of a private right of action is
          not inconsistent with the legislative intent. This result is an application of the
          general principles relating to the imposition of tort liability for violations of
          legislative enactments that do not explicitly authorize a private cause of action.

Restatement (Third) of Unfair Competition § 1 cmt. a (emphasis added). In short, the tort of

unfair business practices encompasses a broad range of conduct and legal theories of recovery.

See id.




                                                    18
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 19 of 22




               ii.      Analysis

       Plaintiffs have pleaded facts sufficient to establish a cause of action under Kansas law

against 34th State and SCN for unfair business practices.

       First, a party may establish a cause of action for an unfair business tort against a party

“who engages in a particular business or trade in violation of a statute prohibiting such activity

. . . if one of the purposes of the enactment is to protect the others against unauthorized

competition. . . .” Restatement (Third) of Unfair Competition § 1 cmt. a. Plaintiffs argue

Kansas’s “general prohibition against gambling devices under [Kan. Stat. Ann. §] 21-6403(e),

together with the KELA exemption under subsection (e)(2)(A), likewise establish the Kansas

legislature’s intent that the State and its Casinos Managers be free from unregulated

competition.” Doc. 9 at 12. Thus, they argue, the Kansas Legislature intended to protect state-

owned casinos—managed by plaintiffs—from competing with unauthorized gambling devices,

like Dragon’s Ascent.

       Defendants’ Response to plaintiffs’ argument asserts merely that “KELA and [Kan. Stat.

Ann. §] 21-6403 provide no ‘purpose’ to prevent competition by non-casino games.” Doc. 12 at

18. But defendants fail to support their conclusory assertion with any supporting authority. See

id. Again, defendants do not challenge plaintiffs’ theory that KELA provides plaintiffs a semi-

exclusive right to manage casinos with limited competition from other types of gambling

devices.

       Plaintiffs have alleged sufficient facts that, if true, could support the Kansas Legislature’s

purpose by enacting statutes to protect state-owned casinos. When taken together with plaintiffs’

allegations about defendants’ conduct, it’s possible that plaintiffs can establish a cause of action

for unfair competition based on defendants’ use of Dragon’s Ascent to compete against regulated



                                                 19
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 20 of 22




gaming activities. The court cannot predict whether plaintiffs will prevail on this claim. But

neither can the court conclude there is no possibility plaintiffs could prevail on this claim.

        Second, the Restatement’s comment explicitly recognizes this cause of action does not

require the underlying statute to provide a private right of action. It clarifies that plaintiffs’

asserted private right of action cannot conflict with legislative intent. See Restatement (Third) of

Unfair Competition § 1 cmt. a (“This result is an application of the general principles relating to

the imposition of tort liability for violations of legislative enactments that do not explicitly

authorize a private cause of action.”). Defendants do not argue plaintiffs’ action is inconsistent

with legislative intent; they merely argue that Kansas statutes do not provide a private right of

action. Doc. 12 at 18 (“Similarly, KELA and [Kan. Stat. Ann. §] 21-6403 provide no private

right of action.”). So, defendants have failed to meet their burden to show there is no possibility

plaintiffs could establish a cause of action against either 34th State or SCN on this claim.

        Defendants also argue that “Plaintiffs have not identified a single case where an unfair

competition claim has been applied using the Third Restatement” to establish a cause of action

for violating a statute. Doc. 12 at 18 (emphasis in original). In support, they cite a case from the

District of Minnesota, which interpreted Minnesota law to preclude “‘unfair competition claims

predicated on statutory violations.’” Doc. 12 at 18 (quoting Qwest Commc’ns Co., LLC v. Free

Conferencing, 990 F. Supp. 2d 953, 975 (D. Minn. 2014)); see also Qwest Commc’ns, 990 F.

Supp. 2d at 975 (“The Court declines to predict that the Minnesota Supreme Court would permit

unfair competition claims predicated on statutory violations.”). They argue the court “should

similarly reject Plaintiffs’ attempt to expand Kansas’ unfair competition cause of action here.”

Doc. 12 at 18. They provide no reason to predict that Kansas would adopt the Minnesota federal

court’s reasoning about Minnesota law. Defendants must shoulder a high burden and show that



                                                   20
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 21 of 22




plaintiffs cannot establish a cause of action under Kansas law. They cite no Kansas case, or case

interpreting Kansas law, that would preclude plaintiffs’ claim against 34th State or SCN.

Defendants have failed to meet their burden to show plaintiffs cannot possibly establish a cause

of action under Kansas law.

        Plaintiffs’ Amended Petition alleges Dragon’s Ascent is an EGM and defendants have

“sought to conceal [its] true nature by branding” it a “game of skill[.]” Doc. 1 at 57 (Am. Pet.

¶¶ 49–51).3 34th State “distribute[s] the illegal gaming machines across Kansas” and promotes

the game. Id. at 52 (Am. Pet. ¶ 15). Plaintiffs’ assertion that defendants conceal Dragon’s

Ascent’s true nature, if proved as true, is capable of establishing an unfair competition tort claim

for deceptive marketing techniques. See Restatement (Third) of Unfair Competition § 2 (1995)

(“One who, in connection with the marketing of goods or services, makes a representation

relating to the actor’s own goods, services, or commercial activities that is likely to deceive or

mislead prospective purchasers to the likely commercial detriment of another[.]”). Plaintiffs

could establish a cause of action under this theory as well.

                iii.    Conclusion

        In sum, defendants fail to show there is no possibility plaintiffs could establish a cause of

action for unfair business practices under Kansas law. They fail to cite any case or statute

precluding plaintiffs’ cause of action against either 34th State or SCN. Given the broad nature of

the tort for unfair business practices—and defendants’ failure to cite Kansas case law precluding



3
         The court recognizes plaintiffs assert a theory of recovery for deceptive marketing techniques,
falling under the Restatement (Third) of Unfair Competition, in their Reply. Doc. 15 at 9. Plaintiffs also
include the factual allegations supporting this theory in their Amended Complaint. Doc. 1 at 57 (Am. Pet.
¶¶ 49–51). Defendants’ Response argues generally that plaintiffs cannot establish a claim for unfair
business practices unless a statute provides a private right of action. See Doc. 12 at 16–19. So, the court
considers the Reply’s argument proper because it provides argument that replies to defendants’ narrow
interpretation of an unfair business practice cause of action.

                                                    21
     Case 2:20-cv-02609-DDC-ADM Document 16 Filed 05/12/21 Page 22 of 22




plaintiffs’ cause of action—defendants have failed to meet their burden to show fraudulent

joinder on this claim.

   IV.      Conclusion

         Defendants removed this action from state court, asserting plaintiffs fraudulently joined

non-diverse defendants—34th State and SCN—because they have no possibility of establishing

either asserted cause of action. Plaintiffs assert tortious interference of business expectancy and

Kansas common law unfair business practices claims against all defendants. They have alleged

facts sufficient to assert both causes of action against 34th State and SCN—the non-diverse

defendants. Defendants’ arguments to the contrary improperly reframe plaintiffs’ allegations in

their Amended Petition. Defendants challenge issues that are not capable of summary

determination by this court. Sangha, 2020 WL 3256262, at *3 (explaining “the issue must be

capable of summary determination and be proven with complete certainty” (internal quotation

marks omitted)). Defendants fail to show Kansas would preclude either of plaintiffs’ causes of

action against either non-diverse defendant—34th State and SCN. They thus fail to meet their

burden to show fraudulent joinder, and this conclusion means that the court lacks subject matter

jurisdiction. The court grants plaintiffs’ Motion to Remand (Doc. 8) and remands this action to

the District Court of Wyandotte County, Kansas.

         IT IS THEREFORE ORDERED that plaintiffs’ Motion to Remand (Doc. 8) is granted

and this case is remanded to the District Court of Wyandotte County, Kansas. The court directs

the Clerk of the Court to take all actions necessary to return this action to that state court.

         IT IS SO ORDERED.

         Dated this 12th day of May, 2021, at Kansas City, Kansas.

                                                               s/ Daniel D. Crabtree______
                                                               Daniel D. Crabtree
                                                               United States District Judge

                                                  22
